DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the claim recites, “receiving, from the base station, a plurality of random access responses (RARs) in response to the transmitted preamble”. However, the base station initially transmits a single RAR which is customary in the art, the base station does not repetitively transmit a plurality of RARs until it detects that the first transmitted RAR is not successfully received, thus, in order to get to the step of transmitting a plurality of RARs the essential step of detecting an unsuccessful RAR must come first, otherwise the base station only transmits the single RAR. This is not disclosed in the independent claim as filed, and thus the rejection is made. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (US 2017/0303317 A1).
Regarding claims 1, Islam discloses a method of wireless communication of a device at a user equipment (UE), comprising:
transmitting, to a base station (par.[0004] discloses a UE in communications with a base station), a preamble to initiate a random access channel (RACH) procedure (par.[0004] describes the UE randomly selecting a preamble sequence and transmitting the preamble to the base station), and 
receiving, from the base station (fig.1 element 110), a plurality of random access responses (RARs) in response to the transmitted preamble, the plurality of RARs being 

Regarding claim 2, Islam discloses determining that a first RAR in response to the preamble is unsuccessfully received, wherein the plurality of RARs are received based on the first RAR being unsuccessfully received (par.[0069 – 0071] discloses, “ However, if the scheduled entity 204 is unable to properly decode the random access response message 304,……. and In various aspects of the disclosure, the scheduling entity 202 may retransmit the random access response (RAR) message 304 to the scheduled entity 204 one or more times to minimize delays in the random access procedure.”).

Claim(s) 1-2, 4-7, 10-18, 20-22, 25-26, and 28-30, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al. (US 2016/0143059 A1).
Regarding claims 1 and 11, Jha discloses a method and apparatus of wireless communication of a device at a user equipment (UE), comprising:
a memory; and 
at least one processor coupled to the memory and configured to:
transmitting, to a base station (fig.4 element 400), a preamble to initiate a random access channel (RACH) procedure (fig.4 element 454 and par.[0043] describes the UE randomly selecting a preamble sequence and transmitting the preamble to the base station), and 


Regarding claims 2 and 12, Jha discloses determining that a first RAR in response to the preamble is unsuccessfully received, wherein the plurality of RARs are received based on the first RAR being unsuccessfully received (par.[0052 - 0053] discloses, that the base station transmits a RAR to the UE and detects that it hasn’t been received because a reply message hasn’t been sent, and that the base station transmits a plurality of RAR, wherein the plurality of RAR are more than the initial RAR).

Regarding claims 4 and 14, Jha discloses:
decoding unsuccessfully the plurality of RARs (par.[0053] which recites, in part, “If the eNodeB does not receive a response from the UE, it may assume that the device is coverage constrained device.” That is, the UE does not receive and decode the RAR); and 
receiving, from the base station, a second plurality of RARs in a second plurality of slots, the second plurality of RARs being received based on the plurality of RARs being unsuccessfully received, wherein the second plurality of slots include a greater number of slots than the plurality of slots (par.[0053] which recites, in part, “Multiple copies of RAR messages are then transmitted after a predetermined time (e.g., rar-WaitTime) from the subframe 602 where preamble transmission ends.”).

Regarding claims 5, 15, 20, and 28, Jha discloses receiving at least one physical downlink control channel (PDCCH) scheduling a physical downlink shared channel (PDSCH) for receiving the plurality of RARs (par.[0034] describes receiving a ePDCCH and specifying the repetition of RAR, and fig.2 and par.[0037 and 0040 – 0041]).

Regarding claims 6 , 16, 21, and 29, Jha discloses wherein the at least one PDCCH is received during a first configured segment of the RAR window (fig.3 element 355 which discloses the start of the RAR is 360 and 310 which discloses a PDCCH with RAR resource which received in RAR window), and the plurality of RARs are received during a second configured segment of the RAR window subsequent to the first configured segment of the RAR window (fig.5-6 element 504 wherein the coverage constrained devices may have to acquire many more copies of the RAR which would be in the second segment of the window, par.[0054]).

Regarding claims 7, 22, and 30, Jha discloses wherein the at least one PDCCH is received during a first configured segment of the RAR window (fig.3 element 355 which discloses the start of the RAR is 360 and 310 which discloses a PDCCH with RAR resource which received in RAR window), and the plurality of RARs are received during the first configured segment of the RAR window (fig.5 wherein legacy devices may not need to acquire many RAR messages in the first segment of the RAR window).

Regarding claim 10 and 25, Jha discloses receiving a configuration indicating at least one of a partition of the RAR window for RAR repetitions, a segment within the RAR window for the RAR repetitions, or a number of RAR repetitions for each RAR window partition or segment, the configuration being received through one of a master information block (MIB), system information, or a radio resource control (RRC) message, wherein the plurality of RARs are received based on the received configuration (fig.3 and 5-6 par.[0040 – 0041] discloses that the UE receives the RAR repetition configuration in system information (e.g. PDCCH) and the UE can acquire the RAR after the signaling). 

Regarding claim 18 and 26, Jha discloses a method of wireless communication of a device at a base station (BS), comprising:
a memory;
and at least one processor coupled to the memory and configured to: 
receiving, from a user equipment (UE) (fig.4 element 450), a preamble to initiate a random access channel (RACH) procedure (fig.4 element 404 discloses a RACH preamble received at the eNodeB from the UE); 
transmitting a first random access response (RAR) to the UE in response to receiving the preamble (par.[0052] which recites, in part, “Similar to the RAR transmission illustrated in FIG. 3, a first RAR transmission window 604 begins subsequent to the subframe 602 where the RA preamble ends (plus the two-subframe gap 606). The first RAR transmission window 604 is configurable from two-to-ten 
determining that a radio resource control (RRC) connection request is not received in response to the transmitted first RAR (par.[0053] which recites, in part, “The eNodeB may send a RAR in the first RAR window 604. If the UE is not a coverage constrained device, it may be presumed to respond to eNodeB by sending data or BSR in the uplink grant resource 608 indicated in RAR (in this example, the uplink grant resource 608 be for fourth subframe from the subframe of RAR reception). If the eNodeB does not receive a response from the UE, it may assume that the device is coverage constrained device.” That is, if the eNB does not receive a BSR or data (e.g. a MSG3 RRCConnectionRequest) the eNB determines that the RAR is not successfully received during the first part of the RAR window); and 
transmitting a first plurality of RARs to the UE in a first plurality of slots during a second portion of the RAR window subsequent to the first portion of the RAR window upon determining that the RRC connection request was not received in response to the transmitted first RAR (par.[0053] which recites, in part, “Multiple copies of RAR messages are then transmitted after a predetermined time (e.g., rar-WaitTime) from the subframe 602 where preamble transmission ends.”).
	 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priyanto et al. (US 2021/0195458 A1).
Regarding claim 1, Priyanto discloses a method of wireless communication of a device at a user equipment (UE), comprising:
transmitting, to a base station (par.[0111] discloses a UE in communications with a base station), a preamble to initiate a random access channel (RACH) procedure (par.[0111] describes the UE transmitting a RA preamble to the bases station (e.g. a MSG1) element 6501), and 
receiving, from the base station (fig.1 element 100), a plurality of random access responses (RARs) in response to the transmitted preamble, the plurality of RARs being receiving in a plurality of slots during a portion of a RAR window (par.[0138] which discloses that the BS transmits multiple copies of the RAR to the UE).
Regarding claim 3, the disclosure of Priyanto teaches:
combining the received RARs into one RAR (par.[0071] which recites, in part, “Here, multiple repetitions of a message are transmitted and combined at the receiver, before decoding”); 
decoding the one RAR (par.[0071] discloses decoding the RAR); and 
transmitting, to the base station, a radio resource control (RRC) connection request in response to the one RAR (fig.7 discloses the transmission of the MSG3 after successful decoding of the RAR).
	 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyanto as applied to claim 1, in view of Islam as applied to claim 1.
Regarding claim 2, Priyanto substantially discloses the method of claim 1, but fails to disclose:
determining that a first RAR in response to the preamble is unsuccessfully received, wherein the plurality of RARs are received based on the first RAR being unsuccessfully received.
In an analogous art, Islam discloses:
determining that a first RAR in response to the preamble is unsuccessfully received, wherein the plurality of RARs are received based on the first RAR being unsuccessfully received (par.[0069 – 0071] discloses, “ However, if the scheduled entity 204 is unable to properly decode the random access response message 304,……. and In various aspects of the disclosure, the scheduling entity 202 may retransmit the random access response (RAR) message 304 to the scheduled entity 204 one or more times to minimize delays in the random access procedure.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Priyanto for repeatedly transmitting a MSG2, with the method of Islam for detecting that the first RAR has not been received. The motivation/suggestion would have been to prevent a UE or base station from having to restart a random access procedure.

Claims 3 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 1 above in view of Stern-Berkowitz et al. (US 2017/0280481 A1), hereinafter known as Stern.
Regarding claims 3 and 13, the disclosure of Jha teaches the method of claim 1, as discussed above, but does not explicitly disclose:
combining the received RARs into one RAR; 
decoding the one RAR; and 
transmitting, to the base station, a radio resource control (RRC) connection request in response to the one RAR.
In an analogous art, the disclosure of Stern teaches:
combining the received RARs into one RAR (par.[0100] discloses receiving RAR repetitiously and combining the received RAR into a RAR that is decodable); 
decoding the one RAR (par.[0100] discloses that the RAR is decoded); and 
transmitting, to the base station, a radio resource control (RRC) connection request in response to the one RAR (par.[0092] discloses that when the RAR is successfully received the UE may transmit an RRC_Connection Request, which is a MSG3).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in the Jha, with the methods as discussed in Stern for combining the RAR into a decodable RAR. The motivation/suggestion would have been to support UEs that have limited coverage such that those UEs could participate in a timely random access procedure (Stern: par.[0004]).
	
Claims 8 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 1 above in view of Liu et al. (US 2016/0183295 A1).
Regarding claims 8 and 24, Jha discloses the method of claim 1, but does not explicitly disclose: 
receiving a configuration indicating a hopping pattern for receiving the plurality of RARs, the configuration being received through one of downlink control information (DCI) or system information, the plurality of RARs being received based on the received configuration.
In an analogous art, Liu discloses receiving a configuration indicating a hopping pattern for receiving the plurality of RARs (par.[0004] which recites, in part, “Position information of time-frequency resources occupied by the random access response (RAR) message in the LTE/LTE-A systems is contained in Downlink Control Information (DCI) and is sent through the Physical Downlink Control Channel (PDCCH).” And par.[0024 - 0026] discloses the frequency hopping pattern of the first resource), the configuration being received through one of downlink control information (DCI) or system information, the plurality of RARs being received based on the received configuration (par.[0004] discloses that the information is transmitted on a PDCCH and receiving a DCI, and also that the RAR can be located at the time-frequency resource).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the RAR repetition methods as discussed in Jha, with the RAR location signaling as discussed in Liu. The motivation/suggestion would have been to have the MTC readily identify when RAR messages can be received thus reducing decoding complexity and overhead. 

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 1 above in view of Wong et al. (US 2016/0242212 A1).
Regarding claim 9, Jha discloses the method of claim 1, but does not explicitly disclose:
receiving a configuration indicating whether RAR repetition is configured, the configuration being received through one of a master information block (MIB) or system information, wherein the plurality of RARs are received based on the received configuration.
In an analogous art, Wong discloses:
receiving a configuration indicating whether RAR repetition is configured, the configuration being received through one of a master information block (MIB) or system information, wherein the plurality of RARs are received based on the received configuration (par.[0024] which discloses that repetition level may be signaled by base station to the UE via SIB).
The Office notes that The Supreme Court decided that the Teaching Suggestion Motivation (TSM) Test that the Federal Circuit espoused is a valid approach but is not the only way to determine obviousness. Furthermore, prior art is not limited just to the references being applied but includes the understanding of one of ordinary skill in the art, and the common understanding of the layman. For example, the Office may rely on official notice, common sense, design choice, and ordinary ingenuity for example. The Office notes that the use of KSR rationales resulting from design choice, common sense, and/or ordinary ingenuity have been found to support a conclusion of obviousness.
.
Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jha as applied to claim 1.
Regarding claims 19 and 27, the disclosure of Jha teaches a base station detecting that the first RAR was not successfully received in a first portion of the RAR window element 604 and par.[0053] which describes that the eNB does not receive a response to the RAR (e.g. a BSF or Data e.g. a MSG3) in the window, the base station is configured to wait a short period of time and transmit a first repetition of RAR in a second portion of the RAR window 610. While the disclosure of Jha teaches detecting at the base station that RAR was not successfully received and transmitting a plurality of RAR on a second attempt in another portion of the RAR window, it does not explicitly disclose: 

The Office notes that The Supreme Court decided that the Teaching Suggestion Motivation (TSM) Test that the Federal Circuit espoused is a valid approach but is not the only way to determine obviousness. Furthermore, prior art is not limited just to the references being applied but includes the understanding of one of ordinary skill in the art, and the common understanding of the layman. For example, the Office may rely on official notice, common sense, design choice, and ordinary ingenuity for example. The Office notes that the use of KSR rationales resulting from design choice, common sense, and/or ordinary ingenuity have been found to support a conclusion of obviousness.
However, the methods and system as discussed by Jha is already configured to perform the claimed method and system. One of ordinary skill in the art could readily apply the techniques discussed Jha to arrive at the claimed subject matter, as claim only includes further detection of unsuccessful RAR reception by the eNodeB, and further modifying the RAR repetition in a further partition of the RAR-window by including more slots, which Jha readily contemplates. The disclosure of Jha teaches that the eNB can detect RAR failure in par.[0053] during a first portion of a RAR-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the teachings as discussed in Jha for detecting that the RAR was not successfully received and retransmitting the RAR repetitively based on the coverage enhancement level along with the modification of the RAR-window based on the coverage level to arrive at the applicants claims. The motivation/suggestion would have been to provide more reliable coverage to constrained devices (e.g. MTC/IoT/Low-Power devices) (Jha: par.[0034]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pjanic et al. (WO 2019/076443 A1) “Dynamic Estimation of Random Access Response Repetitions”

Yi et al. (US 2017/0290016 A1) “Method and Apparatus for Using Smaller Bandwidth for Low Cost User Equipment in Wireless Communication System”
Liu et al. (US 2016/0330766 A1) “Non-Contention Random Access Method, Node, System, and Computer Storage Medium”
Sugawara et al. (US 2011/0237265 A1) “Mobile Station Device, Base Station Device, Communication System, Communication Method, and Program”
Li et al. (US 2015/0016312 A1) “Method and Apparatus for Coverage Enhancement for a Random Access Process” (see e.g. par.[0155] discloses that data is transmitted with connection request/MSG3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411